Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 5-8, 10-11, 14-19, 21 and 25-26 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 19 October 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1, 5-8, 11, 13, 21, 25 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,795,826) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,795,826) as applied to claim 1 above has been withdrawn in view of Applicants’ Amendment.
withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 20120145468) in view of Lee et al. (US 8,795,826) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

8.	Claims 11, 13 -16 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11:	Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “the coating ratio on a weight-to-weight basis of the first porous layer to the microporous polymer web is greater than about 0.5, but less than 2, resulting in high temperature dimensional stability” in the application as filed.
Claim 13:	Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “less than about 5% shrinkage in either of its in-plane axes” in the application as filed.
Claim 14:	Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “discrete polymer particles of gel-forming material deposited” in the application as filed.
Claim 15:	Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “discrete polymer particles” in the application as filed.
Claim 16:	Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “an aqueous dispersion of discrete polymer particles of gel-forming material at a sufficiently low temperature so to provide passage” in the application as filed.
Claim 38:	Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “the coating ratio on a weight-to-weight basis of the first porous layer to the microporous polymer web is greater than about 0.5, but less than 2, resulting in high temperature dimensional above the melting point of the microporous polymer web even as fluid permeability of the unitary multi-layer structure is decreased at elevated temperature” in the application as filed.
Claim 39:	Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “less than about 5% shrinkage in either of its in-plane axes at 180 oC” in the application as filed.
Claim 40: 	Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “the inorganic component comprises particles with a sufficient ratio of nanoparticles to microparticles to minimize water content at or above a threshold coating ratio of the first porous layer” in the application as filed.
Claim 41:	Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “from or both of the at least two electrodes” in the application as filed.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

10.	Claims 1, 5-8, 10-11, 13-16, 19, 21, 25 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,795,826) in view of Murata et al. (20100285348).
Claim 1:	Lee et al. disclose a battery separator (col. 1: 10-13 and col. 3: 44-47) comprising: 
a free-standing unitary multi-layer structure with first and second major surfaces (a polyolefin microporous film is a single layer or two or more laminated layers, as per col. 6: 17-19), the structure comprising a microporous polymer web (polyolefin microporous film) characterized by a melting point (e.g. col. 5: 19-21)  and having two major surfaces and an inorganic material including nano- and micro-particles as a first porous layer on one or both of the major surfaces of the microporous polymer web (col. 4: 19-31,which discloses particles sizes of 0.01µm to 2µm (10 nm to 500nm) anticipates nano- and micro-particles). See also entire document.
Lee et al. do not disclose a first porous layer deposited from an aqueous dispersion.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery separator of Lee et al. by incorporating the first porous layer of Murata et al.
	One having ordinary skill in the art would have been motivated to make the modification provide to provide a multilayer porous membrane that would have been excellent in heat resistance and permeability, and a separator for a non-aqueous electrolyte battery and a non-aqueous electrolyte battery that would have exhibited high safety and practicality. 
Given that the first porous layer of Lee et al. combination is of similar composition and structure as that instantly claimed, the first porous layer of the Lee et al. combination renders obvious a first porous layer providing high-temperature dimensional stability above the melting point of the microporous polymer web even as fluid permeability of the unitary multi-layer structure is decreased at elevated temperature.
Claim 5:	 The rejection of claim 5 is as set forth above in claim 1 wherein Lee et al. further disclose that the inorganic material comprises an inorganic oxide, hydroxide, or mixtures thereof (col. 4: 48-53). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Lee et al. further disclose that the inorganic material comprises alumina, silica, zirconia, titania, magnesium hydroxide, calcium carbonate, or mixtures thereof (col. 4: 48-53). 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Lee et al. further disclose that the first porous layer further comprises an organic hydrogen bonding component (polyvinyl alcohol and cellulose)(col. 4: 42-48). 
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Lee et al. disclose that the polyolefin microporous film comprises an organic hydrogen bonding agent (polyvinyl alcohol and cellulose (col. 5: 63-col. 6: 2), which are the same as those instantly defined as a hydrogen bonding agent) and a cross-linking agent (col. 7: 29-41 which discloses cross-linking the polyolefin together with an initiator. Lee et al. further disclose “In order to enhance the heat resistance and strength of the polyolefin microporous film and also enhance the stability in the organic electrolytes, a process of mixing monomer or oligomer having an unsaturated bonding group, and polymerizing and chemically cross-linking the mixture by using heat energy or ionizing radiation, or cross-linking the polyolefin alone or together with an initiator by using the ionizing radiation and the like may be included.  The cross-linking can be carried out at any time, e.g., after forming the sheet, before and after the stretching, before and after the extracting, and before and after the heat-
Lee also disclose that the first porous layer comprises an organic hydrogen bonding agent (col. 4: 42-48, which discloses polyvinyl alcohol and cellulose) and that a composition for the layer contains organic or inorganic particles which are selected according to purposes of increasing the physical strength of the coating layer (col. 8: 39-60) and that if necessary, similar additives for particular purposes, may be added to the composition of the coating layer within a range that the characteristics of the separator are not deteriorated remarkably.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first porous layer of the Lee et al. combination by incorporating the cross-linking agent of Lee et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a porous layer that would have increased strength, thus enhancing the heat resistance and stability in organic electrolyte (col. 7: 29-31).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Lee et al. do not explicitly disclose that the inorganic material comprises particles with a sufficient ratio of nanoparticles to microparticles to minimize water content at a threshold coating ratio that minimizes thickness of the first porous layer.

	Lee et al. also disclose “Concentrations of the organic or inorganic particle and the heat-resistant polymer, which form the final layer, in the solution to be 
coated on the polyolefin microporous film are not limited specially, if it is proper to show the characteristics of the above-mentioned microporous composite film.  However, the concentration of the heat-resistant polymer is preferably 1 to 50 wt %, more preferably, 2 to 20 wt %. If the concentration of the heat-resistant polymer is less than 1 wt %, since it is difficult to form the coating layer having a sufficient thickness and uniform pores, it is not possible to enhance the thermal stability of the separator.  If the concentration of the heat-resistant polymer is more than 50 wt %, since it is difficult to form the coating layer having a sufficient permeability, the 
performance of the battery is deteriorated due to increase of the resistance.  
	Further, the concentration of the organic or inorganic particle is 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inorganic material of Lee et al. such that the inorganic material comprises particles with a sufficient ratio of nanoparticles to microparticles to minimize water content at a threshold coating ratio that minimizes thickness of the first porous layer, depending upon the desired characteristics of the polyolefin microporous film (i.e. increasing in impregnation of liquid electrolytes with respect to the separator, increase in physical strength of the coating layer, increase in porosity of the coating layer, increase in heat resistance of the separator, and prevention of electrolyte short by securing a space between electrodes.

Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein given that the Lee et al. combination discloses coating the first porous layer onto the microporous polymer web (via aqueous dispersion) similar to that instantly claimed, the battery separator of the Lee et al. combination renders obvious a coating ratio on a weight-to-weight basis of the first porous layer to the microporous polymer web being greater than about 0.5, but less than 2, resulting in high temperature dimensional stability.
Claim 13:	The rejection of claim 13 is as set forth above in claims 1 and 11 wherein given that the Lee et al. discloses a microporous polymer web similar in composition to that instantly claimed, and coated in similar fashion (via aqueous dispersion) to that instantly claimed, the Lee et al. combination renders obvious a microporous polymer web exhibiting less than about 5% shrinkage in either of its in-plane axes at 180 oC.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Murata et al. further disclose a porous multilayer on the surface of a polyolefin resin porous membrane (a multilayer porous layer has been construed as rendering obvious 
Claim 15:	The rejection of claim 15 is as set forth above in claims 1 and 14 wherein Murata et al. further disclose that discrete polymer particles comprising polyvinylidene fluoride, poly(vinylidene fluoride-hexafluoropropylene) copolymers, poly(vinylidene fluoride-acrylic acid) copolymers, polyvinylpyrrolidone, polyacrylamide, or mixtures thereof (paragraph [0112]).
Claim 16:	The rejection of claim 16 is as set forth above in claims 1 and 14 above wherein Murata et al. further disclose that the second porous layer is formed from drying an aqueous dispersion of discrete polymer particles of gel-forming material at a sufficiently low temperature to obviously provide passageways between the particles (paragraphs [0106] and [0126]).
Claim 19:	The rejection of claim 19 is as asset forth above in claim 1 and 14 wherein given that the Lee et al. combination, in particular Murata et al., form the second porous layer similar to that instantly claimed (i.e. aqueous dispersion), Murata et al. render obvious a second porous layer being microporous.
Claim 21:	The rejection of claim 21 is as set forth above in claim 1 wherein Murata et al. further disclose that the microporous polymer web comprise polyolefin.
Claim 25:	The rejection of claim 25 is as set forth above in claim 1 wherein Lee et al further disclose a battery comprising: 

Claim 38:	Lee et al. disclose a battery separator (col. 1: 10-13 and col. 3: 44-47) comprising: 
a free-standing unitary multi-layer structure with first and second major surfaces (a polyolefin microporous film is a single layer or two or more laminated layers, as per col. 6: 17-19), the structure comprising a microporous polymer web (polyolefin microporous film) characterized by a melting point (e.g. col. 5: 19-21)  and having two major surfaces and an inorganic material including nano- and micro-particles as a first porous layer on one or both of the major surfaces of the microporous polymer web (col. 4: 19-31,which discloses particles sizes of 0.01µm to 2µm (10 nm to 500nm) anticipates nano- and micro-particles). See also entire document.
Lee et al. do not disclose a first porous layer deposited from an aqueous dispersion.
Murata et al. disclose a microporous polymer web (i.e. a polyolefin resin porous membrane as per paragraph [0059]) comprising a first porous layer deposited from an aqueous dispersion (e.g. paragraph [0106]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery separator of Lee et al. by incorporating the first porous layer of Murata et al.

Given that the Lee et al. combination discloses coating the first porous layer onto the microporous polymer web (via aqueous dispersion) similar to that instantly claimed, the battery separator of the Lee et al. combination renders obvious a coating ratio on a weight-to-weight basis of the first porous layer to the microporous polymer web being greater than about 0.5, but less than 2, resulting in high temperature dimensional stability above the melting point of the microporous polymer web even as a fluid permeability of the unitary multi-layer structure is decreased at elevated temperature.
Claim 39:	The rejection of claim 39 is as set forth above in claim 38 wherein given that the Lee et al. combination discloses a microporous polymer web similar in composition to that instantly claimed, and coated in similar fashion (via aqueous dispersion) to that instantly claimed, the Lee et al. combination renders obvious a microporous polymer web exhibiting less than about 5% shrinkage in either of its in-plane axes at 180 oC.
Claim 40:	The rejection of claim 40 is as set forth above in claim 38 wherein given that the Lee et al. combination discloses a microporous polymer web similar in 
Claim 41: The rejection of claim 41 is as set forth above in claim 1 and 7 wherein given that the Lee et al. combination discloses a microporous polymer web similar in composition to that instantly claimed, and coated in similar fashion (via aqueous dispersion) to that instantly claimed, the Lee et al. combination renders obvious a hydrogen bonding component comprising about 5 wt% or less of the first porous layer.
Claim 42: 	The rejection of claim 42 is as set forth above in claims 1 and 14 wherein given that the given that the Lee et al. combination discloses a microporous polymer web similar in composition to that instantly claimed, and coated in similar fashion (via aqueous dispersion) to that instantly claimed, the Lee et al. combination renders obvious a second porous layer having a peel strength of at least 3 N/m from one or both of the at least two electrodes.

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 20120145468) in view of Lee et al. (US 8,795,826), and further in view of Murata et al. (20100285348).
Claim 26:	Pekala et al. in Figures 13A-D and 12 disclose an electric motor vehicle power train (150), comprising: 
a battery pack (120) providing direct current power to an inverter (156) to produce alternating current power, the battery pack including multiple electrically connected secondary cells, each of the multiple secondary cells having multiple electrodes contained in a package (102) filled with electrolyte and separated by a battery separator.  
speed reduction gears (158) operatively connected to a set of vehicle wheels (148); and an electric motor (154) operatively connected to the speed reduction gears and responding to the alternating current power produced by the inverter to impart motive force to the speed reduction gears and thereby turn the set of vehicle wheels (paragraphs [0101]-[0108]).
Pekala et al. do not disclose the battery separator as set forth above in claim 1.
Lee et al. disclose a battery separator (col. 1: 10-13 and col. 3: 44-47) comprising: 
a free-standing unitary multi-layer structure with first and second major surfaces (a polyolefin microporous film is a single layer or two or more laminated layers, as per col. 6: 17-19), the structure comprising a microporous polymer web (polyolefin microporous film) characterized by a melting point (e.g. col. 5: 19-21)  and having two major surfaces and an inorganic material including nano- and micro-particles as a first porous layer on one or both of the major surfaces of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have substituted the battery separator of Pekala et al. with the battery separator of Lee et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a microporous polyolefin composite film with a thermally stable porous layer at high temperature, that would have exhibited excellent permeability and also excellent thermal stability in high temperature electrolytes, and a separator that would have been proper to high power/high capacity of a battery (col. 3: 11-16).
	The Lee et al. combination do not disclose a first porous layer deposited from an aqueous dispersion.
Murata et al. disclose a microporous polymer web (i.e. a polyolefin resin porous membrane as per paragraph [0059]) comprising a first porous layer deposited from an aqueous dispersion (e.g. paragraph [0106]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery separator of the Lee et al. combination by incorporating the first porous layer of Murata et al.

Given that the first porous layer of the Lee et al. combination is of similar composition and structure as that instantly claimed, the first porous layer of the Lee et al. combination renders obvious a first porous layer providing high-temperature dimensional stability above the melting point of the microporous polymer web even as fluid permeability of the unitary multi-layer structure is decreased at elevated temperature.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Examiner Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Thomas H. Parsons/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729